Citation Nr: 1508358	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a cardiac disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

4. Entitlement to service connection for a prostate disability.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for mesothelioma or other respiratory disability, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1949 and from May 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2014, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appeal is remanded so that efforts may be made to obtain outstanding, relevant treatment notes.  The Veteran's VA treatment records indicate that he receives treatment from a private cardiologist, Dr. Robertson, as well as from a private psychiatrist, Dr. Deal.  In addition, he testified to treatment by Dr. Bohney for his prostate disability prior to staring treatment at VA, and his VA treatment notes also refer to Dr. Bohney as his primary physician.  There is also a reference to a chest x-ray showing scarring, but not a diagnosis of mesothelioma per Dr. Lykens; it is unclear whether Dr. Lykens is a VA or private physician.  Nevertheless, treatment notes from all of these physicians are absent from the claims file.  Therefore, the Veteran should be specifically requested to submit these records or to provide the necessary information to allow VA to obtain them on his behalf.

Further, the claims file contains VA treatment notes dated from May 2010 to November 2012.  It is apparent from these treatment notes that the Veteran's VA treatment began prior to May 2010.  Thus, all VA treatment notes for the Veteran dated prior to May 2010, as well as from November 2012 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Veteran's service separation examination in January 1954 documented that his chest X-ray revealed an abnormality not considered disabling.  Therefore, an examination is needed to determine whether there is a current disability that is related to service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's VA treatment records dated prior to May 2010 and from November 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.
2. Request that the Veteran supply records for all non-VA treatment, including records from Dr. Bohney, Dr. Robertson, Dr. Deal, and Dr. Lykens (if he is a private physician) or to authorize their release so that VA may obtain them on his behalf.  All attempts to obtain these records must be documented in the claims file. 

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile.  If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165, August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of any respiratory disability.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

Does the Veteran have a current respiratory disability, or has he had one at any point during the claims period?  If a respiratory disability is currently diagnosed or has been present during the claims period, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed respiratory disability began in service, was caused by service, or is otherwise related to service, to include the abnormal finding on the Veteran's chest x-ray at separation, and to include based on any exposure to asbestos in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided. 

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



